Case 4:19-cv-02397 Document 47 Filed on 02/20/20 in TXSD Page 1 of 3

GC S f: th Seyfarth Shaw LLP
—) ey ar 700 Milam Street
Suite 1400

Houston, Texas 77002-2812

T (713) 225-2300
F (713) 225-2340

Imeyerhoff@seyfarth.com
T (713) 238-1874

www.seyfarth.com

February 20, 2020
VIA E-MAIL

Shelia Ashabranner

Case Manager to Judge Nancy F. Atlas
United States Courthouse

515 Rusk Street, Room 9015

Houston, TX 77002
shelia_ashabranner@txs.uscourts.gov

Re: Enventure’s Discovery Status Report- C.A. No. 4:19-cv-02397; Enventure Global
Technology, Inc. v. Weatherford U.S. L.P.; U.S. District Court; Southern District of
Texas; Houston Division

Dear Ms. Ashabranner,
On February 4, 2020, the Court conducted a discovery hearing attended by Enventure’s,
Weatherford’s and Mohawk counsel’s concerning the documents that Enventure and Mohawk
exchanged and/or filed in the prior lawsuit, Enventure Global Technology, Inc. v. Mohawk
Energy, LTD., et al., No. 4:15-cv-1053 (S.D. Tex.). The Court deferred any ruling on the
Enventure-Mohawk lawsuit materials until after Weatherford filed a request with Judge Gilmore
and Judge Gilmore ruled on Weatherford’s request. As of this date, Weatherford has filed no
application with Judge Gilmore for the Enventure-Mohawk lawsuit materials.
Enventure Documents
To date, Enventure has produced 233,618 pages of documents responsive to Weatherford’s
document requests and interrogatories. Those documents are non-confidential, Confidential,
and Highly Confidential documents under the protective order that Judge Gilmore entered in the
Enventure-Mohawk lawsuit. The produced documents consist of the following:

Conception and reduction to practice memos/communications going back to 999

Copies of asserted patents

The entire patent file history for all asserted patents

Articles/papers regarding Shell/Enventure being the pioneers in the Solid Expandable
Technology

Deposition transcripts of all Enventure fact witnesses

61904705v.1
Case 4:19-cv-02397 Document 47 Filed on 02/20/20 in TXSD Page 2 of 3

Shelia Ashabranner

G Seyfarth February 20, 2020

Page 2

All Enventure answers and responses to Mohawk’s written discovery

Enventure’s Initial and Amended Initial Disclosures

All license/assignment agreements in Enventure’s possession

Enventure-Mohawk settlement and license agreements

Public information concerning Enventure’s formation and corporate structure

Pubic information concerning Mohawk’s formation and corporate structure
Enventure-Mohawk Lawsuit Documents Produced
Both before and after the last hearing, there have been numerous discussions among
Enventure’s, Weatherford’s, and Mohawk’s counsel regarding the Enventure-Mohawk lawsuit

documents.

Mohawk’s counsel has given its authorization to produce all of its invalidity filings (Mohawk-
IC_000012 - 0003627) which include the following:

Claim Charts

Facts and Citations

Inequitable Conduct Chart

Invalidating Prior Art
Enventure-Mohawk Lawsuit Documents Withheld
For good reason, Mohawk has maintained its objection to Weatherford’s overbroad request for
the entire Enventure-Mohawk lawsuit files from both Enventure and Mohawk. To date,
Enventure is unaware of any narrowing of Weatherford’s requests, as Mohawk requested and
as the Court stated in its observations. (Transcript, Dkt. #44, Pg. 9, lines 6-11). Moreover, as
noted above, no application has been made or ruled upon by Judge Gilmore to further narrow
the discovery issues regarding the prior lawsuit.
At this time, there is still a standstill: Weatherford has not narrowed its requests, and Mohawk
has maintained its objections because of Weatherford’s inability to articulate its need for all of

the materials from the previous lawsuit, including but not limited to:

Enventure’s experts’ reports (which both opine on and incorporate Mohawk’s Highly
Confidential technical and financial information)

Mohawk’s experts’ reports

Mohawk’s answers and responses to Enventure’s written discovery
Case 4:19-cv-02397 Document 47 Filed on 02/20/20 in TXSD Page 3 of 3

a Shelia Ashab
G Seyfarth February 20, 2020

Page 3

All briefs and motions - There were multiple motions for summary judgment filed, but
Judge Gilmore required each party to choose only one motion to pursue, which Judge
Gilmore ultimately decided.

Trial transcript and all exhibits - Many of the exhibits( filed by both Enventure and
Mohawk) contain Mohawk’s Confidential and Highly Confidential information.

Enventure remains ready, willing and able to produce all or a subset of the pretrial and trial
documents from the Enventure-Mohawk lawsuit as directed by Judge Gilmore or as authorized
by Mohawk. With that said, Enventure does not want to be placed in the situation of unilaterally
determining what Mohawk will object to, or having to review tens of thousands of pages of
documents and guess what Mohawk would want redacted (i.e., Enventure’s expert reports
which both opine on and incorporate Mohawk’s Highly Confidential technical and financial
information).

Very truly yours,

san ; Meyofef/
Lisa Meyerhoff

Attorney-in-Charge for
Plaintiff Enventure Global Technology, Inc.

cc: J. Boone Baxter (bbaxter@hpcllp.com)
Christopher M. First (cfirst@hpcllp.com)
Leslie V. Payne (lpayne@hpcllp.com)
Attorneys for Defendant Weatherford U.S., L.P.
